DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stator coils” in claims 4 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 15, and 16 are dependent upon cancelled claim 5.  There is insufficient antecedent basis for this limitations found in these claims. For the purposes of examination, Examiner will construe the claims to be dependent upon claim 6. 
The term “close to but not touching” in claim 14 is a relative term which renders the claim indefinite. The term “close to but not touching” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, Examiner will construe the limitation to mean “coaxially aligned yet separate from”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9-12, 14-19, 21-23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koegler et al. (US 20180044029 A1).
Regarding claim 1, Koegler teaches a propeller driving unit for an unmanned aerial vehicle (UAV) (Abstract), comprising: a motor unit comprising a first motor module and a second motor module (Abstract, ¶ [0012]), the first motor (Figures 4 and 5, element 22) module being adapted to independently drive a first propeller or a first set of propellers (¶ [0012] teaches that the first motor drive a first output shaft. ¶[0027] teaches that the propellers counter-rotate. Claim 2 teaches that first propeller is attached to the first output shaft, and the second propeller is attached to the second output shaft. Figures 4 and 5 depict motor 22 driving shaft 22a, and motor 24 driving shaft 24a independently), the second motor module being adapted to independently drive a second propeller or a second set of propellers (¶ [0012] teaches that the second motor drive a second output shaft. ¶[0027] teaches that the propellers counter-rotate. Claim 2 teaches that first propeller is attached to the first output shaft, and the second propeller is attached to the second output shaft. Figures 4 and 5 depict motor 22 driving shaft 22a, and motor 24 
Regarding claim 2, Koegler teaches the invention discussed in claim 1, wherein the first propeller or first set of propellers is arranged coaxially with the second propeller or second set of propellers on a same side of the motor unit (depicted in Figure 4). 
Regarding claim 3, Koegler teaches the invention discussed in claim 1, wherein the first propeller or first set of propellers is adapted to rotate in a counter direction to that of the second propeller or second set of propellers (¶ [0027]).
Regarding claim 4, Koegler teaches the invention discussed in claim 1, wherein the motor unit comprises a motor module support body (depicted in Figures 4 and 5) wherein stator coils of the first motor module (Figure 5, element 19 bottom motor) are mounted on a first side of the motor module support body and stator coils of the second motor module are mounted on an opposing second side of the motor module support body (Figure 5, element 19 top motor);wherein rotor coils or rotor magnets of the first motor module are rotatably mounted on said first side of the motor module support body (Figure 5, elements 17 bottom side), and rotor coils or rotor magnets of the second motor module are rotatably mounted on said opposing second side of the motor module support body (Figure 5, elements 17 top side. ¶ [0005-0008] explain the operation of the types of motors used in the prior art. The elements found in Figure 5 appear to be a top and bottom allocation of motors adherent to the embodiment found in Figure 2).
Regarding claim 6, Koegler teaches the invention discussed in claim 4, wherein the motor unit comprises a common shaft assembly (depicted in Figure 5) rotatably connecting the first motor module to the first propeller or first set of propellers and rotatably connecting the second motor module to the second propeller or second set of propellers (¶ [0012] teaches that a first motor drive a first output shaft, and that a second motor drives a second output shaft. ¶[0027] teaches that the propellers counter-rotate. Claim 2 teaches that first propeller is attached to the first output shaft, and the second propeller is attached 
Regarding claim 7, Koegler teaches the invention discussed in claim 6, wherein the common shaft assembly (depicted in Figure 5) comprises a first shaft rotatably connected to the second propeller or second set of propellers, and a second shaft rotatably connected to the first propeller or second set of propellers; wherein the first shaft is arranged co-axially with the second shaft to allow each shaft to rotate independently (¶ [0012] teaches that a first motor drive a first output shaft, and a second motor drives a second output shaft. ¶[0027] teaches that the propellers counter-rotate. Claim 2 teaches that first propeller is attached to the first output shaft, and the second propeller is attached to the second output shaft. Figures 4 and 5 depict motor 22 driving shaft 22a, and motor 24 driving shaft 24a independently).
Regarding claim 9, Koegler teaches the invention discussed in claim 6, wherein the first shaft comprises a main shaft (Figure 5, element 22a) and the second shaft comprises an outer shaft having a sleeve arranged co-axially with the main shaft (Figure 5, element 24a).
Regarding claim 10, Koegler teaches the invention discussed in claim 6, wherein the first motor module is positioned on an upper side of the motor module support body relative to the first propeller or first set of propellers and the second propeller or second set of propellers (Figure 4, element 24), with the first shaft extending from a lower side of the motor module support body (Figures 4 and 5, element 22a) to the second propeller or second set of propellers which is mounted above the first propeller or first set of propellers relative to the motor unit (as depicted in Figures 4 and 5).
Regarding claim 11, Koegler teaches the invention discussed in claim 6, wherein the second motor module is positioned on a lower side of the motor module support body (Figures 4 and 5, element 22) relative to the first propeller or first set of propellers and the second propeller or second set of propellers, with the second shaft (Figure 5, element 24a) extending from an upper side of the motor module support body to the first propeller or first set of propellers which are mounted below the second propeller or second set of propellers relative to the motor unit (as depicted in Figures 4 and 5).

Regarding claim 14, Koegler teaches the invention discussed in claim 1, wherein the first propeller or first set of propellers is arranged close to but not touching the second propeller or the second set of propellers (depicted in Figure 4).
Regarding claim 15, Koegler teaches the invention discussed in claim 6, further comprising at least two support members each adapted to support respective one of the first propeller or first set of propellers (Figure 4, unlabeled pair of elements supporting top propeller blades) and the second propeller or second set of propellers at the common shaft assembly (Figure 4, unlabeled pair of elements supporting bottom propeller blades).   
Regarding claim 16, Koegler teaches the invention discussed in claim 6, wherein the first propeller or first set of propellers and the second propeller or second set of propellers are releasably connectable with the common shaft assembly (as depicted in Figure 4, all of the propeller blades are mounted with what appear to be hex bolt and nuts indicating that the propellers are releasably connectable).
Regarding claim 17, Koegler teaches the invention discussed in claim 1, wherein the first propeller or first set of propellers and the second propeller or second set of propellers are arranged to substantially overlap with each other (Per Col. 5, lines 6-12 of Applicant’s disclosure, the physical limitation of the first propeller substantially overlapping the second propeller requires a common center of 
Regarding claim 18, Koegler teaches an unmanned aerial vehicle (UAV) comprising the propeller driving unit according to claim 1 (Abstract). 
Regarding claim 19, Koegler teaches a motor unit for driving propellers of an unmanned aerial vehicle (UAV) (abstract), comprising: a first motor module arranged coaxially with a second motor module along a common shaft assembly; wherein the first motor module is adapted to independently rotate a first propeller or a first set of propellers, and the second motor module is adapted to independently rotate a second propeller or a second set of propellers in counter directions via the common shaft assembly (¶ [0012] teaches that a first motor drive a first output shaft, and a second motor drives a second output shaft. ¶[0027] teaches that the propellers counter-rotate. Claim 2 teaches that first propeller is attached to the first output shaft, and the second propeller is attached to the second output shaft. Figures 4 and 5 depict motor 22 driving shaft 22a, and motor 24 driving shaft 24a independently).
Regarding claim 21, Koegler teaches the invention discussed in claim 16, wherein the motor unit comprises a motor module support body (depicted in Figures 4 and 5)  wherein stator coils of the first motor module (Figure 5, element 19 bottom motor) are mounted on a first side of the motor module support body and stator coils of the second motor module are mounted on an opposing second side of the motor module support body (Figure 5, element 19 top motor); and wherein rotor coils or rotor magnets of the first motor module are rotatably mounted on said first side of the motor module support body and rotor coils or rotor magnets of the second motor module are rotatably mounted on said opposing second side of the motor module support body (Figure 5, elements 17 top side. ¶ [0005-0008] explain the operation of the types of motors used in the prior art. The elements found in Figure 5 appear to be a top and bottom allocation of motors adherent to the embodiment found in Figure 2).
Regarding claim 23, Koegler teaches the invention discussed in claim 17, wherein the common shaft assembly (depicted in Figure 5) comprises a first shaft rotatably connected to the second propeller or second set of propellers, and a second shaft rotatably connected to the first propeller or first set of 
Regarding claim 25, Koegler teaches the invention discussed in claim 18, wherein the first shaft comprises a main shaft (Figure 5, element 22a) and the second shaft comprises an outer shaft having a sleeve arranged co-axially with the main shaft (Figure 5, element 24a).
Regarding claim 26, Koegler teaches the invention discussed in claim 18, wherein the first motor module is positioned on an upper side of the motor module support body relative to the first propeller or first set of propellers and the second propeller or second set of propellers (Figure 4, element 24), with the first shaft extending from a lower side of the motor module support body (Figures 4 and 5, element 22a)  to the second propeller or second set of propellers which is mounted above the first propeller or first set of propellers relative to the motor unit(as depicted in Figures 4 and 5); and wherein the second motor module is positioned on a lower side of the motor module support body (Figures 4 and 5, element 22)  relative to the first propeller or first set of propellers and the second propeller or second set of propellers, wherein the second shaft (Figure 5, element 24a) extends from an upper side of the motor module support body to the first propeller or first set of propellers which are mounted below the second propeller or second set of propellers relative to the motor unit (as depicted in Figures 4 and 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644